DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  However, two references  in the IDS submitted February 20, 2020 do not appear to have any relevance to the instant application and have not been considered.  The IDS(s)  have otherwise been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
	in ¶0008, “subjet” should be --subject--; 
	in ¶0027, “may delivered” should be --may be delivered--, or similar; and
	in ¶0030, “gap 116” should be --gap 216--, while “system 210” should be --system 200--.
	Appropriate correction is required.

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2021.  Examiner .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gehrke et al. (DE 102015207778, see attached machine translation) in view of Liu et al. (CN 108725683, see attached machine translation).
	Regarding claim 10, Gehrke discloses a lubricant supported electric motor (see Abstract) comprising:
	a stator (3) extending along an axis; 
	a rotor (2) extending along the axis and rotatably disposed radially within the stator (see Fig. 1) in spaced relationship to define at least one support chamber (4) extending between the stator and rotor; 
	a lubricant disposed in the at least one support chamber (see e.g., bottom of page 2) for supporting the rotor within the stator (see e.g., see bottom of page 1 describing how the 
	While Gehrke discloses that the motor is suitable for both large/heavy machinery and for small drives (see top of page 2), it does not disclose that the motor includes a wheel rim and planetary gear train.
	Liu teaches another drive motor including an inner rotor (20) surrounded by a fixed stator (16), the motor including
	 a wheel rim (2) disposed in radially surrounding relationship with the stator (16) and the rotor (20); and 
	a planetary gear reduction mechanism (20, 16, 17) operably interconnected to the rotor, the stator, and the wheel rim and configured to rotate the wheel rim in response to rotation of the rotor within the stator.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the motor of Gehrke to drive an in-wheel hub motor as taught by Liu to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (an in-wheel hub drive motor) for another (a generic drive motor) to obtain predictable results (an in-wheel drive motor that uses a hydrodynamic bearing).
	Regarding claim 11, Liu teaches that its planetary gear reduction mechanism incorporated above incudes a sun gear (e.g., the gear directly attached to the rotor shaft, see end of leader line for ref. char 20 in Fig. 1) disposed along the central axis, a plurality of planet 
	Regarding claim 12, Liu teaches that its planetary gear reduction mechanism incorporated above incudes a planet carrier (plate 19 and body “A”, see annotated Fig. 1 of Liu below) interconnected to the stator (see carrier body “A” supporting stator 16) and defining a plurality of pins (23) disposed in circumferentially fixed relationship about the axis, and each of the plurality of planet gears (22) rotatably supported by one of the plurality of pins to establish the operable connection between the stator and the plurality of planet gears.

    PNG
    media_image1.png
    648
    773
    media_image1.png
    Greyscale

Regarding claims 13-15, Liu teaches that its planetary gear reduction mechanism incorporated above includes an inner body portion (“A”) disposed within the wheel rim (2) in axially aligned relationship with the rotor and the stator (e.g., body “A” is disposed along the same central axis as the rotor and stator) and an outer body portion (19) disposed axially outside of and in spaced relationship with the inner body portion, and each of the plurality of pins (23) extending between the inner and outer body portions (see annotated Figure 1 above);
	wherein at least a portion of the inner body portion (“A”) is disposed radially between the stator (16) and the rim (2; see the portion at the arrow head of leader line for ref. char “A” above which is radially between the stator and the rim to support/retain the stator in its fixed position in the non-rotating portion of the hub motor); and
	wherein the outer body portion (19) is fixedly attached to a vehicle chassis (via shaft/body 21).

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not appear to disclose or fairly suggest that the pins of the planet carrier include at least one channel for the hydrodynamic bearing’s fluid/lubricant.


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly, EP 1238213 to Wildeshaus discloses a planetary gear train’s planet gear support pins being used as a channel for lubricant, but does not disclose or suggest that the channel is in communication with the hydrodynamic bearing/air gap region between the stator and rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618